MORRISON, Presiding Judge.
The offense is murder-without malice; the punishment, three years.
The so-called notice of appeal which appears in the record before us reads as follows:
“I hereby waive a motion for new trial and agree that the Court may sentence me on this date; however, I reserve my right to appeal my case on the record.”
This is not sufficient to confer jurisdiction upon this Court. Donegan v. State, 89 Tex.Cr.R. 193, 230 S.W. 166. Texas Digest, Criminal Law,
The appeal is dismissed.